DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/21/2022 has been entered.

	
Status of Claims
Claim(s) 1-5 is/are pending of which Claim(s) 1 is/are presented in independent form.
Claim 9 has been cancelled.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
First Argument:
	Applicant asserts that the newly amended language overcomes the prior art of record (Remarks Pages 5-10).
	Examiner’s Response:
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. See updated rejection below wherein Examiner does not find that this language overcomes Wu. Applicant further more discusses the elastic structure of Wu on Page 9 of Remarks having a hypothetical situation where someone pulls the elastic structure to alter the angles; however, this is not relevant to the claims at hand for the required language when the Fig. 2 of Wu explicitly shows an embodiment that fits the claimed angles.
Also Applicant discusses on Pages 8-9 a multitude of qualitative differences between Wu and the Applicant’s disclosure: “Moreover, the reference numerals 62, 76 and 90 will have problems of elastic fatigue and poor adhesion; therefore, the effect of rehabilitation cannot be achieved. However, the rehabilitation adjustment device of the present application has strong covering property and high durability, and the physical and mechanical structure of rehabilitation adjustment device made of silica gel of the present application has higher reliability than the hook-and-loop fastener made of textiles of Wu”. However, nothing is claimed relating to these differences and as such this aspect of the arguments are moot as they are drawn to unclaimed matter.
Second Argument:
	Applicant asserts that Pettibon, Murphy, River do not disclose the branch belts and claimed angles (Remarks Pages 10-14).
	Examiner’s Response:
	Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. Pettibon, Murphy, River are not relied on for the claim language of the branch belts and claimed angles and as such the arguments are moot.
Applicant further provides that there is not motivation to combined Pettibon and Murphy because Murphy not related to a head device. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Murphy provides a teaching of an analogous pocket structure which one of ordinary skill in the art may used to improve the pockets of Pettibon.
Applicant further provides in regards to River: “the present invention can improve the problem of cervical vertebra dislocation without using such a complex structure as cited in Murphy. Furthermore, the structure of Murphy is easy to cause the headset to slip down due to the weight of the motor 30, so the effect of exercising the neck muscles is not good”; however, this argument is not relevant when discussing the patentability at hand between the prior art of record and the claim language at hand.
Third Argument:
	Applicant asserts in regards to Sklar: “Sklar is mainly used as a cranial orthosis and is not used to improve the problem of cervical vertebrae, which is different from the present invention having weight blocks to improve the problem of cervical vertebra dislocation” (Remarks Page 14).
	Examiner’s Response:
	Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. Not being related to improving the problem of cervical vertebrae is not relevant to the teachings utilized from Sklar; Sklar is merely relied upon for teaching how the sensor is fastened in the claim language.
Fourth Argument:
	Applicant asserts in regards to Bruback: “However, the structure of Bruback cannot be placed on the user's head, when the weight 31 is too heavy, the reference numeral 1 cannot be stably fixed on the forehead, and it may slip down” (Remarks Page 14-16).
	Examiner’s Response:
	Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. Bruback is merely relied upon to teach the claimed structure of: “a plurality of notches disposed on an upper edge of the rear plate”; wherein nothing in regards to the weight or structure outside of a notch and a button is taught into the combination. The other structures of Bruback which are related to weight are not taught into the combination.

Claim Objections
Claim 1 objected to because of the following informalities:  when the main body belt reaches a top of the head, the first branch belt and the second branch belt do not reach a forehead of the user” should be -when the main body belt reaches a top of the head, the first branch belt and the second branch belt is configured to -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second and third include angles". There is insufficient antecedent basis “the second” and “the third” for this limitation in the claim. Examiner will interpret this as referring to -the second and third included angles-.
Claims 2-5 rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettibon (US 20070042869 A1) in view of Murphy (US 4783862 A) in view of Wu (US 9789350 B1) in view of River (US 20200384310 A1) in view of Sklar (US 20110273286 A1).
Regarding claim 1, Pettibon discloses a rehabilitation adjustment device 152 (See Figures 24-25 and [0122], see [0002-0004] wherein this is a therapy system, thus rehab, for spinal correction which includes correction, thus adjustment, of vertebrae), comprising:
a weight pocket 160 (See Figures 24-25 and [0123-0124] “weight holder 160” which forms pockets 172, 174, 176, 178) having a front plate 162 (See Figures 24-25 and [0123], wherein henceforth a “plate” is assumed to be a thin, flat sheet of material according to Dictionary.com [https://www.dictionary.com/browse/plate], wherein “first wall 162” is a front plate as it is shown to be a thin, flat piece of material), a rear plate 164 (See Figures 24-25 and [0123], wherein the “second wall 164” is a rear plate of a thin flat material), a bottom side 166, a right side 168, and a left side 170 (See Figures 24-25 and [0123]);
wherein the front plate 162 and the rear plate 164 are connected to each other by the right side 168 (See Figures 24-25 and [0123]), the left side 170 (See Figures 24-25 and [0123]) and the bottom side 166 (See Figures 24-25 and [0123]) to form an accommodating space (combination of pockets 172/174/176/178, see Figures 24-25 and [0124]), and the accommodating space includes a plurality of separations 172/174/176/178 (See Figures 24-25 and [0124]).
Pettibon does not disclose a bottom plate, a right side plate, a left side plate. Instead Pettibon discloses a bottom side 166, a right side 168, and a left side 170 from stitching in order to form the weight pocket 160 (See Figures 24-25 and [0123]).
However, Murphy discloses an analogous pocket 32 (See Figures 2-3 and Col. 2 line 39 – Col. 3 line 50) with an analogous rear side plate 14 (See Figures 2-3), analogous front side plate 36 (See Figures 2-3), analogous bottom side 42 (See Figures 2-3), analogous right side 40 (See Figures 2-3), and analogous left side 38 (See Figures 2-3), wherein the analogous bottom side 42, right side 40, and left side 38 are provided in the form of expandable thin panel sheets of material (thus “plates”) (See Figures 2-3 and Col. 2 lines 45-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the bottom side 166, a right side 168, and a left side 170 of Pettibon for the bottom plate 42, right plate 40, and left pate 38 as taught by Murphy, respectively, (See Figures 2-3 and Col. 2 lines 45-60) in order to improve the pocket 160 of Pettibon to expand and accommodate the size/amount of weights placed therein as needed (See Murphy Col. 4 lines 51-55).
Pettibon in view of Murphy does not disclose two fixing rings mounted on the rear plate; two connection rings respectively mounted on the right side plate and the left side plate; a first fixing belt having two first fixing sections and a through hole; wherein the two first fixing sections are respectively disposed at the front ends of the two bifurcated extensions of the first fixing belt, the two bifurcated extensions of the first fixing belt are fixed on the two fixing rings respectively by the two first fixing sections; and the through hole is provided on the rear end of the first fixing belt; and a second fixing belt having two second fixing sections respectively disposed on both ends of the second fixing belt, and the second fixing belt passes through the through hole and fixed on the two connecting rings by the two second fixing sections.
Pettibon does disclose a set of strappings 182/190/200 attached to the weight pocket 160 for attaching the device to a user’s head (See Figure 25 and [0129]).
Wu further teaches an analogous head weighting device 22 (See Figure 9 wherein there are is a weight 135 attached thereto) with an analogous set of strappings 72 and 52 (See Figures 1-2) attached to the analogous weighting device 22, wherein the analogous weighting device comprises an analogous front plate 28 (front surface 28, Fig. 1), analogous rear plate 26 (rear surface 26, Fig. 1), and analogous left and right sides 24 (connecting ends 24, Fig. 1) (See Col. 4 lines 19-42), wherein Wu teaches: 
two fixing rings 38/40 (See Figures 1-2) mounted on the rear plate 26 (See Figures 1-2 and Col. 4 lines 19-42, wherein the rings 48/40 are mounted on the front plate 28 thus being mounted on the rear plate 26 via the structure of the front plate 28); 
two connection rings 52 (See Figures 1-2 and Col. 4 lines 19-42) respectively mounted on the right and left side plates 24 (See Col. 4 lines 41-42); 
a first fixing belt 72 having two first fixing sections 76 (See Figures 1-2 and Col. 5 lines 1-16, wherein the “first fixing sections” 76 also includes the hook and loop material section 78 that mates with indicated section 76) and a through hole (See Annotated Portion of Figure 2 below, wherein the there is a through hole formed by the strap looping onto itself);
wherein the two first fixing sections 76 are respectively disposed at front ends of two bifurcated extensions 74 of the first fixing belt 72 (See Figure 1 wherein there is a bifurcated extensions 74 going right and left and at the front ends thereof are the first fixing sections 76), the two bifurcated extensions 74 of the first fixing belt are fixed on the two fixing rings 38/40 respectively by the two first fixing sections 76 (See Figure 2); and 
the through hole is provided on a rear end of the first fixing belt 72 (See Figure 2 in view of Annotated Portion of Figure 2 below wherein the through hole is provided at the rear of the fixing belt 72); and 
a second fixing belt 54 (See Figures 1-2) having two second fixing sections 62 (See Figures 1-2 and Col. 4 lines 43-59, wherein the “two second fixing sections” 62 also includes the hook and loop material section 64 that mates with indicated section 62) respectively disposed on both ends 56 (See Figure 1) of the second fixing belt 54, and the second fixing belt 54 passes through the through hole (See Annotated Portion of Figure 2 below and Figures 1-2, wherein the second fixing belt 54 comprises a ring 68 that passes through the through hole of the first fixing belt 72) and fixed on the two connecting rings 52 by the two second fixing sections 62 (See Figures 1-2 and Col. 4 lines 60-67),
wherein the first fixing belt 72 is composed of a first branch belt, a second branch belt and a main body belt (See Annotated Figure A below); the two first fixing sections 76 are respectively disposed on the front ends of the first branch belt and the second branch belt (See Annotated Figure A as well as Figure 1); the through hole (as indicated in Annotated Portion of Figure 2 above) is provided on the rear end of the main body belt (See Annotated Figure A); and the rear end of the first branch belt and the rear end of the second branch belt are connected to the front end of the main body belt (See Annotated Figure A below, wherein the “front end of the main body belt” is the top surface end of the main body belt wherein this can be interpreted as a “front” and is an end as the width aspect terminates at that surface),
wherein the first branch belt and the second branch belt (See Annotated Figure A above) form a first included angle, and the first included angle is 30~180 degrees (See Annotated Figure A wherein as shown the indicated angle when laid flat between the first and second branch belts would form an angle of 180 degrees as the branch belts are ends of a straight band when laid on a flat surface; furthermore as shown in Fig. 2 the angle between the first and second branch belts are shown to be slightly curved forward based on the end buckle positions being on the forward side temples of the head would be slightly less than 180 degrees and one of ordinary skill would also note that the angle shown is greater than 30 degrees thus providing an angle that is between 30 and 180 degrees; also furthermore Col. 5 lines 1-5 notes that these top head straps “form a crisscross” wherein a “crisscross” is a “pattern of straight lines that cross each other” [https://www.ldoceonline.com/Shapes%2C%2Bpatterns-topic/crisscross] thus the angle between the first and second branch belts which are part of the same intersecting line are at a straight line angle relative to each thus based on the definition of “crisscross” would have a 180 degree angle between each other),
wherein the first branch belt and the main body belt form a second included angle, the second branch belt and the main body belt form a third included angle (See Annotated Figure A wherein the main body belt implicitly makes an angle with the first and second branch belts), and the second included angle is equal to the third included angle (See Annotated Figure A and Col. 5 lines 1-15 wherein the strap 74 form a crisscross thus causing the second and third angles between the branch belts and main body belt to be implicitly each 90 degrees thus being equal to each other),
wherein the first fixing belt 72 is adapted to be positioned on a head of a user (Fig. 2), and the second and third included angles and lengths of the main body belt, the first branch belt, and the second branch belt (Annotated Fig. A shows angles and lengths of these belts) are selected such that when the main body belt reaches a top of the head (Annotated Fig. A and Fig. 2, main body belt reaches a top of the head), the first branch belt and the second branch belt do not reach a forehead of the user (See Annotated Fig. A and Fig. 2 and Fig. 7-9, wherein the indicated first branch belt and the second branch belt reach the sides of the head and not the forehead of the user; also this claim limitation is dependent on the head size of the user’s body such that depending on the user’s head the belts are capable of not reaching the user’s forehead), and every two adjacent ones of the main body belt, the first branch belt, and the second branch belt are spaced from each other by a void space therebetween (See Annotated Fig. A, wherein between each of the indicated belts when adjacent that there is a gap between that gap being a “void space”, while between the first and second branch belts there is an intervening strap, there is still a void space therebetween).


    PNG
    media_image1.png
    650
    781
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the head strappings 182/190/200 of Pettibon in view of Murphy with the analogous set of strappings 72 and 54 as taught by Wu above as these are predictable equivalent head mounting strapping structures for mounting a spine weighting device to a user’s head, thus it would have been obvious to one of ordinary skill in the art to substitute these structures and would provide an improved/increased method of adjustment as each ends of the straps 72 and 54 can be adjusted and tightened to fit the head of the user, and the top head strap would provide increased stabilization by attaching top strappings 72 with the back head strap 54 which is not provided in Pettibon (Wu Fig. 2 and Abstract).

    PNG
    media_image2.png
    333
    331
    media_image2.png
    Greyscale

Pettibon in view Murphy and Wu does not disclose a sensor movably disposed on the rehabilitation adjustment device through a fastener, the sensor comprising a sensing unit and a processing unit electrically connected to the sensing unit; wherein the sensor senses movements of an object, and outputs a sensing data indicating the activity state of the object; wherein the processing unit generates a posture data of an angle of the object according to the sensing data, and outputs a warning notification according to the posture data.
However, River teaches an analogous head mounted neck rehabilitation device (See Figure 2 and [0002] and Abstract) wherein the device comprises a sensor 36 (see [0043] and [0049] wherein there is an electric device containing accelerometers for determining the orientation of the head device) disposed on the rehabilitation adjustment device (See Figure 2), the sensor 36 comprising a sensing unit 6330 (see [0049] and Figure 5) and a processing unit 62 (see [0049] and Figure 5) electrically connected to the sensing unit 60 ([0049] and Figure 5); wherein the sensor 36 senses movements of an object (see [0049-0050] detects movement of the head using accelerometers and calculates relative position of the head), and outputs a sensing data indicating the activity state of the object (see [0049] wherein the accelerometers 60 outputs signal, thus data, of the head, to the processor 62); wherein the processing unit 62 generates a posture data of an angle of the object according to the sensing data (see [0043, 0049] wherein the processing unit 62 generates the 3D position of the head according to pitch, roll, and yaw angles which inherently corresponds to a cervical/neck angle formed by the head position), and outputs a warning notification according to the posture data (see [0043, 0049-0050] wherein there is an alert message that warns the user when the head position is away from the desired head position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vertebrae adjustment device 152 of Pettibon in view of Murphy and Wu with the sensor 36 as taught by River in order to provide an alert message that warns the user when the head position is in an inadequate/undesired position (River [0043, 0049]) thus improving the therapy provided by Pettibon by ensuring the head of the user is properly in the required upright position during use (See Pettibon [0065]).
Pettibon in view Murphy and Wu and River does not disclose the sensor being movably disposed through a fastener.
However, Sklar further teaches an analogous sensor 70 (See Figures 22-25 and [0082]) and an analogous head device 10 (See Figures 22-25 and [0082]) wherein the sensor 70 is movably (removably) disposed on the head device 10 through a fastener 110 ([0082]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor 36 from River to be movably disposed on the vertebrae adjustment device 152 of Pettibon in view of Murphy and Wu and River via a fastener 110 as taught by Sklar in order to improve the device by allowing the sensor 36 and fastener 110 to be “retrofitted to an existing protective cranial orthosis 10 or other head gear that previous was not equipped with a sensor” (Sklar [0082]).
Regarding claim 2, Pettibon in view Murphy and Wu and River and Sklar discloses the invention of claim 1 above.
Pettibon further discloses a plurality of weight blocks 156/158 loaded into the separations 172/174/176/178 (See Figures 24-25 and [0124]).
Regarding claim 4, Pettibon in view Murphy and Wu and River and Sklar discloses the invention of claim 1 above.
Wu further teaches wherein the two first fixing sections 76 and the two second fixing section 62 are respectively composed of a male fastener 76/62 and a female fastener 78/64, and the male fastener is correspondingly fastened to the female fastener (See Figures 1-2 and Col. 5 lines 1-16 and Col. 4 lines 43-67, wherein the two first fixing sections 76 comprises a male hook fastener 76 that mates with a female loop fastener 78 and wherein the two second fixing sections 62 comprises a male hook fastener 62 and a female loop fastener 64).
Regarding claim 5, Pettibon in view Murphy and Wu and River and Sklar discloses the invention of claim 4 above.
Wu further teaches wherein male fastener 76/62 and the female fastener 78/64 are arranged on the front ends of the first fixing belt 72 and the second fixing belt 54 (See Figures 1-2, wherein the fasteners 76/62/78/64 are all positioned on the ends of the straps 72 and 54 that are closer to the front of the device positioned near the front of the user’s head thus being arranged on the front ends), with a distance between the male fastener 76/62 and the female fastener 78/64 (See Figure 1 wherein there is an inherent distance between male fastener 76/62 and the female fastener 78/64 of each of the respective belts 72/54).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettibon (US 20070042869 A1) in view of Murphy (US 4783862 A) in view of Wu (US 9789350 B1) in view of River (US 20200384310 A1) in view of Sklar (US 20110273286 A1) in further view of Bruback (US 20070099774 A1).
Regarding claim 3, Pettibon in view Murphy and Wu and River and Sklar discloses the invention of claim 1 above.
Pettibon in view Murphy and Wu and River and Sklar does not disclose a plurality of notches disposed on an upper edge of the rear plate.
However, Bruback teaches an analogous set of separations (pockets) 17 (See Figures 1-2) for holding analogous weights 31 (See Figures 1-2 and [0049]) wherein the separations 17 have an analogous rear side 51 (See Figure 1 and [0057]) wherein an upper edge of the rear side 51 is provided with a notch 53 (slit opening 51, “notch” may mean an “angular slit in an object” [https://www.dictionary.com/browse/notch]) for each separation 17 for securing to a button 55 on an analogous front side (See Figure 2 and [0057]) in order to secure the weights 31 within the separations 17.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided each the upper edge of the rear plate/side 164 of the separations 172/174/176/178 of Pettibon in view Murphy and Wu and River and Sklar with a notch 53 (thus having a plurality of notches 53) and the front side/plate 162 of Pettibon in view Murphy and Wu and River and Sklar with a button 55 as taught Bruback in order to fully secure the weight blocks 158 within the separations, wherein Pettibon contemplates providing fasteners to close top end of the separations (pockets) (See Pettibon [0124]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        11/10/2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786